20 So.3d 901 (2009)
Teresa PADRON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2003.
District Court of Appeal of Florida, Third District.
September 9, 2009.
Rehearing Denied October 28, 2009.
The Law Offices of Ellis Rubin and Robert I. Barrar, and Robert I. Barrar, Miami, for appellant.
Bill McCollum, Attorney General, and Ansley B. Peacock, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and GERSTEN and ROTHENBERG, JJ.
PER CURIAM.
Affirmed. See Pena v. State, 901 So.2d 781 (Fla.2005); State v. DiGuilio, 491 So.2d 1129 (Fla.1986).